DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11 and *** rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, Applicant recites “the tab”. However such a limitation renders the claim indefinite as Claim 1 recites “a tab” which may comprise part of the infusion base or a “tab” which may comprise part of the pump connector (as an alternative to an “annular ring”). As such, it is not clear to which tab Applicant refers.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-6, 8, 11, 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2007/0185441 (“Fangrow”) in view of JP 52-080585 (“JPO”) and U.S. Publication No. 2009/0163878 (“Moberg”).
Regarding Claim 1, Fangrow discloses an infusion set (see Fig. 26, 27) comprising:
An infusion base (20’) for connecting to a user (see Par. 44);
An infusion cannula (52’) extending from the infusion base (see Fig. 26, 27); and
A tube set (inter alia 162’) comprising a first end (see at 140’, 160’) that is attachable to the infusion base (see Fig. 26, 27) and a second end (not labeled – see Fig. 26 – foreground) including a pump connector (see the end of the tube which is remote from the junction of 140’, 160’), the pump connector being removed from the infusion base for attachment to an infusion pump in a second position for dispensing infusate (Par. 5, 97).
Fangrow discloses the invention substantially as claimed except that pump connector includes “an annular rib or tab” which permits the pump connector to connect to a corresponding “tab” on the infusion base to protect the infusion cannula when infusate is not being dispensed. Rather Fangrow only describes a separate cap (140’) which can provide a frictional interference attachment with the base to protect the cannular when infusate is not being dispensed (see Fig. 23 and 29).
However, JPO discloses a related infusion cannula (2) which is provided in operative connection with a tubing set (1) having a pump connector (7) wherein the pump connector is configured such that it may be attached (see at 9) to protect the cannular when infusate is not being dispensed (see Fig. 3), such a pump connector being useful as an alternative to a separate cap (5). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the pump connector of the invention of Frangow to be configured, in the manner as disclosed by JPO, such that the pump connector can be selectively attached to the infusion base in a first position via cooperate connection hardware to protect the infusion cannula when the infusate is not being dispensed, such a pump connector being demonstrated to be a suitable alternative to a separate cap (see JPO).
Fangrow, as modified by JPO, discloses the invention substantially as claimed except that the connection hardware comprises an “annular rib or tab” which correspondingly attaches a corresponding “tab” provided on the infusion base. Rather JPO and Fangrow both appear only contemplate friction fit type connections to cover the infusion cannula when employed in a discrete cap (Fangrow) or when  employed as part of the pump connector (JPO). However, it is well-known in the art of cannula covering caps to utilize different types of hardware connections in order to ensure that the cap is adequately engaged over the cannula.  For example, Moberg discloses a related cannula (65) which can be selectively covered by a cap (34) which comprises an attachment structure formed of tab(s) (64 – see Fig. 2)) which can be selectively received by a corresponding tab (66 – see also 106 and 133 – Fig. 13) on the infusion base (see Fig. 8 and 9) to protect the cannular when not in use. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the infusion base and modified pump connector of Fangrow (modified in view of JPO to include connecting geometry as part of the pump connector to permit it to affix with the infusion base to protect the cannula) with co-operative corresponding tabs, as disclosed by Moberg, to permit the cap/pump connector with suitable geometry known to be useful in the art for allowing a protective device to cap and protect an infusion cannula – whereby Moberg has established that such a connection is a suitable, art-recognized equivalent for allowing a protective cap/connector to the affixed over a cannula to protect the cannula.
Regarding Claim 2, Fangrow, as modified by JPO and Moberg, provides that the attachment between the pump connector and the infusion base is disposed between the connector and a lower portion of the infusion base (see generally Fig. 29, Fangrow – wherein the pump connector has been modified in view of JPO to include an attachment to permit receipt of the cannula in a manner analogous to the cap 140”, see also Moberg which discloses specific connecting geometry between the cannula and the cap/connector).
Regarding Claim 3, Fangrow, as modified by JPO and Moberg, discloses the attachment between the pump connector and the infusion base is disposed between the pump connector and a lower portion of the infusion base (see generally Fig. 29, Fangrow and Fig. 9, Moberg – wherein in view of JPO the pump connector of Fangrow has been modified to include suitable connective hardware to permit the connector to affix to the cannula using corresponding tabs instead of a friction fit) and the lower portion of the infusion base includes a frusto-conical surface configured to engage the pump connector (see generally Fig. 20, Fangrow, particularly when considering further modification in view of the specific connecting geometry of Moberg – Fig. 9).
Regarding Claims 5 and 6, Fangrow discloses that the infusion set can comprise either a rigid cannula (52”) or alternatively provide a soft catheter (52’) paired with an introducer needle (66’) wherein the infusion base comprises a septum (134’) with the introducer needle configured to penetrate the septum – whereby both configurations are obvious variants to one another for obvious substitution between the embodiments.
Regarding Claim 8, Fangrow discloses the infusion cannula comprises a rigid cannula (52”).
Regarding Claim 11 and 12, Fangrow, as modified Moberg, provides for corresponding tabs (see 64, 66) which may be provided with a flexible tab (e.g. 64) which deflects when the pump connector is engaging the infusion base, the tab reverts to an original shape when the rib of the pump connector is engaged to and disposed in the infusion base; and the tab retains the pump connector in the infusion base (see Par. 58-60 – RE: “tabs 64 that have enough flexibility to permit the guard 34 to be removably attached to the base 14 via guard depressions 66… the guard tabs 64 have been extended into the guard depressions 66).
Regarding Claim 16, Fangrow discloses that the cannula (52”) includes a piercing part at an open end thereof for piercing the user’s skin (Par. 128).

Claim(s) 4 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2007/0185441 (“Fangrow”) in view of JP 52-080585 (“JPO”) and U.S. Publication No. 2009/0163878 (“Moberg”) as applied above, and further in view of U.S. Publication No. 2005/0101910 (“Bowman”)
Regarding Claim 4, Fangrow, as modified above, discloses the invention substantially as claimed except that the first end of the tube set and the infusion base comprises a fluid connector which is removably attachable to the infusion base. Fangrow indicates that the first end of the tubing can be secured to the infusion base via “adhesives, sonic welding, heat sealing or any other suitable process” (Par. 78). Among such “any other suitable processes” known to the prior art include removably fluid connectors (Par. 33, Bowman). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to connect the first end of the tube set to the infusion base via a removable fluid connector, as disclosed by Bowman, in order to allow the tubing to be separately provided and replaced, whereby making a previously integrated device separable requires only routine and customary skill in the art, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding Claim 7, Fangrow discloses the fluid connector (as per modification in light of Bowman) is configured to engage a top surface of the infusion base (see Fig. 27).


Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive.
Applicant argues (Pg. 3) that “[n]one of the applied references individually disclose a pump connector that provides the dual function as claimed [RE: attaching to a pump and to the cannula]”. However, this is not persuasive in as much as JPO discloses such a pump connector (7) wherein the pump connector has the requisite hardware to connect to either a pump or to the cannula in a protective manner (see Fig. 3) in accordance with the instant scope of the claims, whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to integrate such features into the connector of Fangrow in order to allow the connector to selectively be applied to engage with fluid tubing to affect fluid transfer or be used to cover the needle in a pre or post-use state as needed, whereby it would have been further obvious in view of Moberg to implement a specific means of permitting the connector to engage the needle via a known tab/rib engagement to ensure that the connector portion is securely retained over the needle in the pre or post use configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/04/2022